Citation Nr: 0837010	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for gastrointestinal 
bleeding with anemia.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
kidney disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1954 
to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action from the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision the RO denied service 
connection for a cardiovascular disorder, gastrointestinal 
bleeding with anemia and a kidney disorder.  

The kidney disorder issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The veteran did not exhibit a cardiovascular disorder in 
service, or a cardiovascular disease within one year of 
separation from service, and current cardiovascular 
disability is not otherwise related to his active military 
duty.  

2.  The veteran did not exhibit gastrointestinal bleeding 
with anemia in service or anemia within one year of 
separation from service, and current gastrointestinal 
bleeding with anemia is not otherwise related to his active 
military duty.  

3.  The RO denied service connection for a kidney disorder in 
an August 1958 decision, and the veteran did not perfect an 
appeal of that decision within one year of being notified.  

4.  Evidence received since the August 1958 decision 
regarding a kidney disorder is both new and material and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred or aggravated 
in service, and cardiovascular disease may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (2008).  

2.  Gastrointestinal bleeding with anemia was not incurred or 
aggravated in service, and anemia may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 
3.309 (2008).  

3.  The RO's August 1958 decision that denied service 
connection for a kidney disorder is final.  38 U.S.C. § 3305 
(1952, Supp. 1957); VA Regulation 1008; currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2008).  

4.  New and material evidence has been received to reopen a 
claim for service connection for a kidney disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In correspondence dated in February 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
The March 2006 notice informed the veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the veteran has been able to participate 
effectively in the processing of his claims.  

The veteran was not informed of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  In any event, as will be discussed 
below, the Board finds that the evidence of record does not 
support a grant of service connection for cardiovascular 
disorder or gastrointestinal bleeding with anemia.  In light 
of this denial, no rating or effective date will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claims adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006). Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. The veteran has been medically 
evaluated in conjunction with his claims.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.   Without deciding whether the 
notice and development requirements of Kent have been 
satisfied in the present case, it is the Board's conclusion 
that the case does not preclude the Board from adjudicating 
this portion of the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran by reopening 
the claim of service connection for a kidney disorder, and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran has not been accorded a VA examination relevant 
to his cardiovascular disorder and gastrointestinal bleeding 
with anemia claims.  However, these conditions were not 
diagnosed until many years after separation from service, and 
the claims folder contains no competent evidence associating 
them with the veteran's active military duty.  Without such 
evidence, service connection for these claims cannot be 
granted.  The Board concludes that a remand to accord the 
veteran a VA examination pertinent to his cardiovascular 
disorder and gastrointestinal bleeding with anemia claims is 
not necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

II. Analysis

A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Service connection for certain diseases, such as 
cardiovascular disease and primary anemia, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002);  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  

        1.  Cardiovascular disorder

The veteran contends his cardiovascular disorder has been a 
problem since his time in service.  

Service treatment records are negative for complaints of, 
treatment for, or findings of, a cardiovascular disorder.  An 
August 2004 post-service VA medical record shows the veteran 
had a myocardial infarction in May 2002, currently had 
congestive heart failure and was awaiting placement on a 
heart transplant list.  A January 2005 VA medical record 
noted a history of major cardiovascular surgery and atrial 
fibrillation in April 2003 as well as a current diagnosis of 
primary cardiomyopathy.  The VA medical record discharge 
summary from January 2005 states the veteran's status after 
cardiac arrest (which occurred three times):  Congestive 
heart failure, dilated cardiomyopathy and coronary artery 
disease.

Several December 2005 private medical records show treatment 
for the veteran's cardiovascular disorder.  A procedure note 
shows the veteran underwent the implantation of a left 
pectoral atriobiventricular implantable cardioverter 
defibrillator (AICD).  A cardiac catherization report 
provides a diagnosis of severe three vessel native epicardial 
coronary artery disease.  A discharge summary shows diagnoses 
of severe left ventricle systolic dysfunction with left 
ventricle aneurysm in the anteroapical area and "[b]rief 
episode of atrial fibrillation now in sinus rhythm."  

The veteran's cardiovascular disorder was not diagnosed for 
more than forty years after his retirement from active 
military duty.  The claims folder contains no competent 
evidence associating the cardiovascular disorder with his 
active military service.  The preponderance of the evidence 
is against his claim for service connection for a 
cardiovascular disorder.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

        2.  Gastrointestinal bleeding with anemia

The veteran maintains his gastrointestinal bleeding with 
anemia has been a problem since his time in service.  

Service treatment records are negative for complaints of, 
treatment for, or findings of, gastrointestinal bleeding or 
anemia.  A January 2005 VA medical record shows a diagnosis 
for a "gastrointestinal bleed with anemia."  At that time, 
the veteran was to follow up on an outpatient basis and have 
a capsule endoscopy to determine a cause of his 
gastrointestinal bleeding.  The record notes the veteran was 
on Coumadin, an anticoagulant, and that he reported 
inconsistent episodes of melena.  

Private medical records from January 2004 to January 2006 are 
negative for complaints of, treatment for, or findings of, 
gastrointestinal bleeding or anemia.  

The veteran's gastrointestinal bleeding with anemia was not 
diagnosed for more than forty years after his retirement from 
active military duty.  The claims folder contains no 
competent evidence associating the veteran's gastrointestinal 
bleeding with anemia with his active military service.  The 
preponderance of the evidence is against his claim for 
service connection for gastrointestinal bleeding with anemia.  
See Hickson v. West, supra (1999).  The benefit-of-the-doubt 
rule does not apply, and this service connection claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App.at 54.  

B.  New and Material Evidence Claim: Kidney disorder 

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

In June 1958, the veteran filed a service connection claim 
for a kidney disorder.  In August 1958, the RO issued a 
decision informing the veteran that his claim was disallowed 
because he failed to reply to a scheduling inquiry for an 
examination.  The veteran did not respond and after a year 
the decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

Before the prior decision in August 1958, the only evidence 
available consisted of the veteran's service treatment 
records.  A February 1957 service treatment record notes that 
one month prior the veteran reported hematuria, or blood in 
his urine, of questionable etiology.  Another record from 
February 1957 shows that the veteran was recommended for 
admission to the hospital for this condition.  A March 1957 
service treatment record shows a diagnosis of pyelonephritis 
("organism unknown"), and reflects that the veteran had two 
episodes of dark urine, and describes the only symptom as 
back pain (worse on the left side and aggravated by long 
standing or walking).  Other treatment records from that 
month list the veteran's diagnosis as "kidney disease, left, 
type undetermined."  A service personnel record from March 
1957 shows the veteran was put on profile for a left kidney 
infection.  An April 1957 record, stating that the veteran 
was asymptomatic, recommended a revised profile to P-1 and 
noted the veteran's culture would be monitored for a positive 
growth of tuberculosis.

A June 1957 service treatment profile medical examination 
shows a notation of "urinated blood, cause unknown."  
Treatment records from November to December 1957 show 
diagnoses of chronic pyelonephritis.  A March 1958 service 
treatment record notes penile discharge and provides a 
diagnosis of "possible GC" but notes the past diagnosis of 
pyelonephritis.  The veteran's May 1958 separation 
examination lists chronic left pyelonephritis under defects.  
Finally, a June 1958 treatment record provides a diagnosis of 
acute urethritis, due to gonococcus.

In a December 2005 statement, the veteran asserted he had 
recently been hospitalized and had surgery on his kidney.  
Post service medical records from the December 2005 period 
were submitted by the veteran during the current appeal.  A 
private medical record provides a history of urosepsis, 
urolithiasis, hydronephrosis, and a status of post ureteral 
stent placement.  A December 15, 2005 discharge summary gives 
diagnoses of left kidney stone with hydronephrosis with 
obstruction, status post stent placement to the left ureter 
and retrieval of stone, renal insufficiency resolved, and 
proteus UTI (urinary tract infection).  A clinical report 
lists septic shock secondary to nephrolithiasis and 
pyelonephritis as indications for the echocardiogram 
procedure.  An operative report for cystoscopy and retrograde 
pyelogram, ureteroscopic stent exactraction and stent 
placement lists the pre- and postoperative diagnoses as large 
distal left ureteral stone with resultant urosepsis.  

This additional evidence is clearly probative because 
competent evidence of a post service diagnosis of a kidney 
disorder has been presented.  The Board finds, therefore, 
that the additional evidence received since the prior final 
denial of service connection for a kidney disorder in August 
1958 raises a reasonable possibility of substantiating this 
issue.  See 38 C.F.R. § 3.156(a) (2008).  This additional 
evidence is, therefore, new and material, as contemplated by 
the pertinent law and regulations, and serves as a basis to 
reopen the veteran's claim for service connection for a 
kidney disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).  


ORDER

Service connection for a cardiovascular disorder is denied.  

Service connection for gastrointestinal bleeding with anemia 
is denied.  

New and material evidence having been received to reopen the 
previously denied claim for service connection for a kidney 
disorder, the appeal is granted to this extent.  


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a kidney disorder, the Board must now consider the issue of 
entitlement to service connection for a kidney disorder on a 
de novo basis.  While it is clear that the veteran has been 
provided with a competent post service diagnosis of a kidney 
disorder, the etiology of this kidney disorder is not 
apparent.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter that gives an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for his claim.  

2.  Schedule the veteran for a pertinent 
VA examination to determine the nature, 
extent, and etiology of any kidney 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For any kidney disorder found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
clinical onset began in service or is 
otherwise related to active service.  In 
answering this question, the examiner 
should address the service treatment 
records reflecting the presence of 
pyelonephritis.  A complete rationale for 
all opinions must be provided.  

3.  Re-adjudicate the claim for service 
connection for a kidney disorder.  If the 
decision remains in any way adverse to the 
veteran, provide him and his 
representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


